Title: From Tench Tilghman to Timothy Pickering, 4 May 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        Dear Sir

                            Head Quarters 4th May 1781
                        
                        His Excellency does not apprehend any danger from the Enemy who have lately made their appearance upon
                            Delaware, as the force of the Country and a detachment of the York Levies are opposed to them. But lest a lurking party
                            of disaffected may injure so valuable a deposit as the present, His Excellency has desired me to send you the inclosed
                            order to Colo. Dayton, which you will forward by the first Conveyance. I am yr most obt and hble Servt
                        
                            Tench Tilghman A.D.C.
                        
                    